DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-5 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 09/17/2020 are acceptable for examination purposes.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Korean Patent Application Nos. KR10-2014-0061875 filed May 22, 2014 and KR10-2015-0009138 filed Jan. 20, 2015.

Information Disclosure Statement
7. 	The references listed in the information disclosure statement (IDS) submitted on 09/17/2020, 09/28/2020, and 05/13/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 2, the claim recites “wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence: {1522341971728433032141110391038244231827392933824021 20 36 44 12 37 13 35 6 31 26 16 25 42 5 41}.” it is unclear how the interleaving sequence been generated without using a mathematical formula or equation?. Please clarify.
In regards to claim 3, the claim recites the following equation: 
X.sub.j=[u.sub.k|360.times.j.ltoreq.k<360.times.(j+1), 0.ltoreq.k<N.sub.ldpc] for 0.ltoreq.j<N.sub.group where X.sub.j is an j-th bit group, N.sub.ldpc is 16200, and N.sub.group is 45. The characters (u, k, and j) are not defined. 
In regards to claim 5, the claim recites the equation using permutation order: Y.sub.j=X.sub..pi.(j) 0.ltoreq.j<N.sub.group where X.sub..pi.(j) is the .pi.(j)th bit group, Y.sub.j is an interleaved j-th bit group, and .pi.(j) is a permutation order for bit group-based interleaving.  The term “N.sub.group” is not defined.
Dependent claims 3-4 depend from the base claim 2 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

 Independent claim 5:
The claims are directed to Mathematical Concepts (mathematical formulas or equations) that have been identified as abstract. 
For instance claim 1 recites “a low-density parity check (LDPC) encoder configured to encode a low-density parity check (LDPC) codeword having a length of 16200 and a code rate of 3/15; wherein the interleaving is performed using the following equation using a permutation order: Y.sub.j=X.sub.π(j)0≤N.sub.group where X.sub.π(j) is a π(j)th bit group, Y.sub.j is an interleaved j-th bit group, and π(j) is the permutation order for the bit group-unit interleaving, and wherein the permutation order corresponds to an interleaving sequence, the interleaving sequence being for the LDPC codeword having the length of 16200 and the code rate of 3/15 and being represented by the following interleaving sequence: {15 22 34 19 7 17 28 43 30 32 14 1 11 0 3 9 10 38 24 4 23 18 27 39 29 33 8 2 40 21 20 36 44 12 37 13 35 6 31 26 16 25 42 5 41}.” The claim is then it falls within the “mathematical formulas or equations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional elements such as “ an interleaver, a modulator, and an antena,” which can be a generic computer function. In this case the computer is used as a tool to keep information that can be referred to by the different equation to calculate a final result. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore. the claim is not patent eligible. 

Double Patenting
10. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claim 1 is non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the patent application No. 10326,471. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are generally directed to different statutory embodiments of the same invention. However, every limitation of method claim 1 of the instant application would be obvious to one of ordinary skill in the art at the time of invention given the apparatus claim 1 of patent application No. 10,326,471.  Therefore, the claims are obvious variations of each other and not patentably distinct as shown in the chart and explanation below.

Instant Application No. 17/024,517
Patent Application No. 10,326,471

Claim 1:
A bit-interleaved coded modulation (BICM) reception method, comprising: performing demodulation corresponding to quadrature phase shift keying (QPSK); performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and restoring information bits by low-density parity check (LDPC) decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.




















Claim 2:
The BICM reception method of claim 1, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence: {15 22 34 19 7 17 28 43 30 32 14 1 11 0 3 9 10 38 24 4 23 18 27 39 29 33 8 2 40 21 20 36 44 12 37 13 35 6 31 26 16 25 42 5 41}.

Claim 1:
1. A bitinterleaver coded modulation (BICM) reception device comprising: a receiving unit configured to receive a broadcast signal transmitted over a physical channel, the broadcast signal being generated by interleaving a low-density parity check (LDPC) codeword having a length of 16200 and a code rate of 3/15 and performing quadrature phase shift keying (QPSK) modulation corresponding to the interleaved codeword; a demodulator configured to perform demodulation corresponding to the QPSK modulation; a deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values being generated after the demodulation; and an error correction decoder configured to reconstruct information bits by LDPC decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the LDPC codeword is generated by performing accumulation at parity bit addresses which are updated using a predetermined sequence, wherein the group-unit deinterleaving corresponds to a reverse process of a bit group-unit interleaving for the LDPC codeword having the length of 16200 and the code rate of 3/15, wherein the bit group-unit interleaving is performed using the following equation using permutation order:
Y.sub.j=X.sub.π(j)0≤j<N.sub.group where X.sub.π(j) is a π(j)th bit group, Y.sub.j is an interleaved j-th bit group, N.sub.group is the number of bit groups, and π(j) is a permutation order for the bit group-unit interleaving, wherein the permutation order corresponds to an interleaving sequence, the interleaving sequence being for the LDPC codeword having the length of 16200 and the code rate of 3/15 and being represented by the following interleaving sequence: {15 22 34 19 7 17 28 43 30 32 14 1 11 0 3 9 10 38 24 4 23 18 27 39 29 33 8 2 40 21 20 36 44 12 37 13 35 6 31 26 16 25 42 5 41}, and wherein the bit group-unit interleaving is performed before performing the QPSK modulation so as to distribute burst errors occurring in the broadcast signal transmitted over the physical channel.


From the table above, claim 1 of the patent application No.10,326,471 contains every limitation of claim 1 of the instant application No. 17/024,517 except the claim 1 is directed to a method, while claim 1 of U.S. patent application No.10,326,471 is directed to an apparatus. However, every limitation of method claim 1 of the instant application would be obvious to one of ordinary skill in the art at the time of invention given the apparatus claim 1 of patent application No. 10/326.471 because both applications contain substantially the same limitations performing the same function and it would provide predictable result of providing the opportunity to generate an LDPC codeword with desired error correction capability. Thus, claim 1 of the present application is not patentably distinct over the patent application 10,326,471. Therefore, the claim is obvious variations of each other and not patentably distinct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 1 is rejected under 35 U.S.C. 103 (a) as being unpatentable over yamamoto et al. (U.S. PN: 2013/0227378) "herein after as Yamamoto"in view of Shinohara et al (U.S. PN: 2013/0305113) "herein after as Shinohara."

As per claim 1:
Yamamoto substantially teaches or discloses a bit-interleaved coded modulation (BICM) reception method, comprising (see Figs. 47-48): performing demodulation corresponding to quadrature phase shift keying (QPSK) (see paragraph[095] herein the QAM decoder 164 performs orthogonal demodulation by demapping (signal point location decoding) the symbols (the symbols located at signal points) supplied from the time deinterleaver 163, and supplies the resultant data (symbols) to a bit deinterleaver 165., and paragraph [0036]); performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation (see paragraph [0496], herein the bit deinterleaver 165 performs bit deinterleaving on the data (symbols) supplied from the QAM decoder 164, and supplies the resultant LDPC code to an LDPC decoder 166); and restoring information bits by low-density parity check (LDPC) decoding deinterleaved values generated based on the group-unit deinterleaving (see paragraph [0497], herein the LDPC decoder 166 performs LDPC decoding on the LDPC code supplied from the bit deinterleaver 165, and supplies the resultant LDPC target data (a BCH code in this case) to a BCH decoder 167), the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 3/15 (see paragraph [0056], herein decoding is performed on an LDPC code having a code length of 16200 bits and a code rate of 1/5, 1/3, 2/5, 4/9, 3/5 or 2/3, and Fig. 35“note: the LDPC code rate of 3/15 is a specific, but the applied reference can teach the LDPC code rate of 3/15 since teaching different LDPC code rates 1/5, 1/3, 2/5, 4/9, 3/5 or 2/3").
Yamamoto does not explicitly teach wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword.
However, Shinohara teaches wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword (see paragraphs [0042]and [0108]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made to modify the communication system of Yamamoto with the teachings of Jeong by including the Permutation order equation and interleaving sequence.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, at the time the invention was made, because one of ordinary skill in the art would have recognized the Permutation order equation and interleaving sequence would have improved tolerance for an error of data (see paragraph [0001] of Shinohara).

Allowable Subject Matter
13.	Claim 2 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph. 
Dependent claims 3-4 are depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        

/ALBERT DECADY/            Supervisory Patent Examiner, Art Unit 2112